Exhibit 4.1 BANK OF MARIN 2007 Equity Plan THIS 2007 EQUITY PLAN is hereby adopted by the Board of Directors of Bank of Marin, a California banking corporation (the “Bank”) on March 8, 2007, subject to approval by the shareholders of the Bank below. ARTICLE I PURPOSE AND EFFECTIVE DATE 1.1Purpose. The purpose of the Plan is to provide financial incentives for selected Employees, Advisors and Non-Employee Directors, thereby promoting the long-term growth and financial success of the Bank by (a) attracting and retaining Employees, Advisors and Non-Employee Directors of outstanding ability, (b) strengthening the Bank’s capability to develop, maintain, and direct a competent management team, (c) providing an effective means for selected Employees, Advisors and Non-Employee Directors to acquire and maintain ownership of Bank Stock, (d) motivating Employees to achieve long-range Performance Goals and objectives, and (e) providing incentive compensation opportunities competitive with peer financial institution holding companies. 1.2Effective Date and Expiration of Plan. The Plan will be effective upon its adoption by the Board and approval by affirmative vote of the Shareholders required under applicable rules and procedures, including those prescribed under Sections 162(m) and 422 of the Code and applicable NASDAQ rules (the "Effective Date").Unless earlier terminated by the Board pursuant to Section 12.2, the Plan shall terminate on the tenth anniversary of its Effective Date.No Award shall be made pursuant to the Plan after its termination date, but Awards made prior to the termination date may extend beyond that date.Notwithstanding the foregoing, no Incentive Stock Options may be granted more than ten years after the earlier of (a) the adoption of this Plan by the Board or (b) the Effective Date. ARTICLE II DEFINITIONS The following words and phrases, as used in the Plan, shall have the meanings set forth in this section.When applying these definitions and any other word, term or phrase used in this Plan, the form of any word, term or phrase will include any and all of its other forms. 2.1Advisor means any advisor who renders bona fide services to the Bank and/or one or more of the Subsidiaries as an advisory or marketing board member and who is neither an Employee nor a director of the Bank or any Subsidiary; provided that the services rendered are not in connection with the offer or sale of securities in a capital-raising transaction and do not directly or indirectly promote or maintain a market for the Bank’s securities. 2.2Award means, individually or collectively, any Option, SAR, Restricted Stock, Restricted Performance Stock, or unrestricted Bank Stock Award. 2.3Award Agreement means the written agreement between the Bank and each Participant that describes the terms and conditions of each Award.If there is a conflict between the terms of the Plan and the Award Agreement, the terms of the Plan will govern. 2.4Board means the Board of Directors of the Bank. 2.5Cause with respect to any Participant, means: (a) Gross negligence or gross neglect of duties; or (b) Commission of a felony or of a gross misdemeanor involving moral turpitude in connection with the Participant’s employment or service, as the case may be, with the Bank or any of its Subsidiaries; or (c) Fraud, disloyalty, dishonesty or willful violation of any law or significant Bank policy committed in connection with the Participant’s employment or provision of services, as the case may be; or (d) Issuance of an order for removal of the Participant by any agency which regulates the activities of the Bank or any of its Subsidiaries.Any determination of “Cause” under this Plan shall be made by the Committee in its sole discretion. 2.6Bank means Bank of Marin, a California banking corporation. 2.7Bank Director means a non-employee member of the Board. 2.8Bank Stock means the Bank’s common shares, without par value per share. 2.9Code means the Internal Revenue Code of 1986, as amended or superseded after the Effective Date, and any applicable rulings or regulations issued thereunder. 2.10Committee means the Compensation Committee of the Board or a subcommittee thereof. 2.11Disability means: (a) with respect to an Incentive Stock Option, “disabled” within the meaning of Section 22(e)(3) of the Code; (b) with respect to any Award subject to Section 409A of the Code, “disabled” as defined under Section 409A of the Code; and (c) with respect to any Award not described in subsections (a) and (b) of this Section 2.11, a long-term disability as defined by the Bank’s or Subsidiary’s group disability insurance plan, or any successor plan that is applicable to such Participant at the time of his or her Termination. 2.12Effective Date means the date on which the Plan is approved by the Shareholders of the Bank, as provided in Section 1.2. 2.13Employee means any person who, on any applicable date, is a common law employee of the Bank or any Subsidiary.A worker who is classified as other than a common law employee but who is subsequently reclassified as a common law employee of the Bank or any Subsidiary for any reason and on any basis will be treated as a common law employee only from the date that reclassification occurs and will not retroactively be reclassified as an Employee for any purpose of this Plan. 2.14Exchange Act means the Securities Exchange Act of 1934, as amended. 2.15Exercise Price means the amount, if any, that a Participant must pay to exercise an Award (other than an Option). 2.16Fair Market Value means, as of any specified date, an amount equal to the reported closing price on the specified date of a share of Bank Stock on NASDAQ or any other established stock exchange or quotation system on which the Bank Stock is then listed or traded or, if no shares of Bank Stock have been traded on such date, the closing price of a share of Bank Stock on NASDAQ or such other established stock exchange or quotation system as reported on the first day prior thereto on which shares of Bank Stock were so traded. If the preceding sentence does not apply, Fair Market Value shall be determined in good faith by the Committee using other reasonable means. 2.17Fiscal Year means the fiscal year of the Bank, which is the 52- or 53-week period ending on December 31. 2.18Incentive Stock Option means an option within the meaning of Section 422 of the Code. 2.19 Non-Employee Director means either a Bank Director or a Subsidiary Director who is not also an employee. 2.20Nonqualified Stock Option means an option granted under the Plan other than an Incentive Stock Option. 2.21Option means either a Nonqualified Stock Option or an Incentive Stock Option to purchase Bank Stock. 2.22Option Price means the price at which Bank Stock may be purchased under an Option. 2.23Participant means an Employee, an Advisor or a Non-Employee Director to whom an Award has been made under the Plan. 2.24Performance Goals means goals established by the Committee pursuant to Section 4.5. 2.25Performance Period means a period of time over which performance is measured. 2.26Personal Representative means the person or persons who, upon the death, disability, or incompetency of a Participant, shall have acquired, by will or by the laws of descent and distribution or by other legal proceedings, the right to exercise an Option or SAR or the right to any Restricted Stock Award theretofore granted or made to such Participant. 2.27Plan means the Bank of Marin 2007 Equity Plan. 2.28Predecessor Plan means the Bank of Marin 1999 Stock Option Plan. 2.29Restricted Performance Stock means Bank Stock subject to Performance Goals. 2.30Restricted Stock means Bank Stock subject to the terms and conditions provided in Article VI and including Restricted Performance Stock. 2.31Restricted Stock Award means an Award granted under Article VI. 2.32Restriction Period means a period of time determined under Section 6.2 during which Restricted Stock is subject to the terms and conditions provided in Section 6.3 2.33SAR means a stock appreciation right granted under Section 5.7. 2.34Shareholders mean the shareholders of the Bank. 2.35Subsidiary means a corporation or other entity the majority of the voting stock of which is owned directly or indirectly by the Bank. 2.36Subsidiary Director means a non-employee member of the board or directors of a Subsidiary who is not also a Bank Director. 2.37Termination means (i)in the case of an Employee, a cessation of the employee-employer relationship between the Employee and the Bank or a Subsidiary for any reason, including, but not by way of limitation, a termination by resignation, discharge, death, Disability, retirement, but excluding any such termination where there is a simultaneous commencement or continuation of status as an Advisor or as a Director; (ii)in the case of an Advisor, a cessation of the service relationship between the Advisor and the Bank or a Subsidiary for any reason, including, but not by way of limitation, a termination by resignation, discharge, death, Disability, but excluding any such termination where there is a simultaneous commencement or continuation of status as an Employee or as a Director; and (iii)in the case of a Director, a cessation of the Director’s service on the Board for any reason, including, but not by way of limitation, a termination by resignation, death, Disability, retirement or non-reelection to the Board, but excluding any such termination where there is a simultaneous commencement or continuation of status as an Employee or as an Advisor. ARTICLE III ADMINISTRATION 3.1 Committee to Administer. The Plan shall be administered by the Committee, in accordance with its Charter, as adopted from time to time by the Board; provided, however, that only the Board has the authority to grant Awards to Bank Directors. 3.2 Powers of Committee. (a)The Committee and the Board shall have full power and authority to interpret and administer the Plan and to establish and amend rules and regulations for its administration. Any action or decision by the Board or the Committee shall be final, binding and conclusive with respect to the interpretation of the Plan and any Award made under it. (b)Subject to the provisions of the Plan, the Committee or the Board, as the case may be, shall have authority, in its discretion, to determine those Employees, Consultants/Advisors and Non-Employee Directors who shall receive an Award; the time or times when such Award shall be made; the vesting schedule, if any, for the Award; and the type of Award to be granted, the number of shares of Bank Stock to be subject to each Option and Restricted Stock Award, and all other terms and conditions of any Award. (c)The Committee or the Board, as the case may be, shall determine and set forth in an Award Agreement the terms of each Award, including such terms, restrictions, and provisions as shall be necessary to cause certain Options to qualify as Incentive Stock Options. The Committee or the Board, as the case may be, may correct any defect or supply any omission or reconcile any inconsistency in the Plan or in any Award Agreement, in such manner and to the extent the Committee or the Board, as appropriate, shall determine in order to carry out the purposes of the Plan. The Committee or the Board, as the case may be, may, in its discretion, accelerate (i) the date on which any Option or SAR may be exercised or (ii) the date of termination of the restrictions applicable to a Restricted Stock Award, if the Committee or the Board, as appropriate, determines that to do so will be in the best interests of the Bank and the Participants in the Plan. ARTICLE IV AWARDS 4.1 Awards.Awards under the Plan shall consist of Incentive Stock Options, Nonqualified Stock Options, SARs, Restricted Stock, Restricted Performance Stock and unrestricted Bank Stock. All Awards shall be subject to the terms and conditions of the Plan and to such other terms and conditions consistent with the Plan as the Committee or the Board, as the case may be, deems appropriate. Awards under a particular section of the Plan need not be uniform and Awards under two or more sections may be combined in one Award Agreement. Any combination of Awards may be granted at one time and on more than one occasion to the same Employee, Advisor or Non-Employee Director. Awards of Restricted Performance Stock shall be earned solely upon attainment of Performance Goals and the Committee shall have no discretion to increase such Awards. 4.2 Eligibility for Awards.An Award may be made to any Employee or Advisor selected by the Committee. In making this selection and in determining the form and amount of the Award, the Committee may give consideration to the functions and responsibilities of the respective Employee and/or Advisor, his or her present and potential contributions to the success of the Bank or any of its Subsidiaries, the value of his or her services to the Bank or any of its Subsidiaries, and such other factors deemed relevant by the Committee. Non-Employee Directors are eligible to receive Awards pursuant to Article VII. 4.3 Shares Available Under the Plan. (a)The Bank Stock to be offered under the Plan pursuant to Options, SARs, Restricted Performance Stock and Restricted Stock and unrestricted Bank Stock Awards must be (i) Bank Stock previously issued and outstanding and reacquired by the Bank or (ii) authorized but unissued Bank Stock not reserved for any other purpose. Subject to adjustment under Section 12.2, the number of shares of Bank Stock that may be issued pursuant to Awards under the Plan (the “Section 4.3 Limit”)shall not exceed, in the aggregate, 500,000 shares. (b)Any shares of Bank Stock subject to Restricted Stock or unrestricted Bank Stock Awards shall not exceed Fifty Percent (50%) of the total shares available under the Plan and the maximum number of shares of Bank Stock that may be issued subject to Incentive Stock Options is 500,000 subject to adjustment under Section12.1.The Section4.3 Limit shall not have counted against it:(i) the number of shares of Bank Stock subject to an Option or any other Award which is equal to the number of shares of Bank Stock tendered by a Participant to the Bank in payment of the Option Price of such Option or the Exercise Price of such other Award, as applicable; (ii) shares of Bank Stock subject to an Award which for any reason terminates by expiration, forfeiture, cancellation or otherwise without having been exercised or paid; (iii) shares of Bank Stock withheld from any Award to satisfy a Participant’s tax withholding obligations or, if applicable, to pay the Option Price of an Option or the Exercise Price of any other Award; (iv) if an SAR is settled in whole or in part by the issuance of shares of Bank Stock, the number of shares of Bank Stock which represents the difference between (A) the number of shares of Bank Stock which remain subject to such SAR on the date of such settlement and (B) the number of shares of Bank Stock actually issued upon settlement of such SAR; or (v) the number of shares of Bank Stock subject to an Option which is equal to the number of shares of Bank Stock acquired by the Bank on the open market using the cash proceeds received by the Bank from the exercise of such Option; provided, however, that such number of shares of Bank Stock shall in no event be greater than the number which is determined by dividing (A) the amount of cash proceeds received by the Bank from the Participant upon the exercise of such Option by (B) the Fair Market Value of a share of the Bank Stock on the date of exercise of such Option. (c)No awards shall be granted under any Predecessor Plan on and after the date on which the Plan is approved by the Shareholders. 4.4Annual Limitation on Awards. The maximum number of shares of Bank Stock subject to Restricted Stock awarded to any Employee or Advisor with respect to a Performance Period or Restriction Periodmay not exceed 50,000 shares of Bank Stock for each Fiscal Year included in such Performance Period or Restriction Period.The maximum number of shares of Bank Stock for which Options or SARs may be granted to any Participant in any one Fiscal Year shall not exceed 150,000 subject to adjustment under Section 12.1. 4.5General Performance Goals. (a)Performance Goals relating to the payment or vesting of an Award that is intended to qualify as “performance-based compensation” under Section 162(m) of the Code will be comprised of one or more of the following performance criteria as the Committee may deem appropriate: (i) Earnings per share (actual or targeted growth); (ii) Net income after capital costs; (iii) Net income (before or after taxes); (iv) Return measures (including, but not limited to, return on average assets, risk-adjusted return on capital, or return on average equity); (v) Efficiency ratio; (vi) Full-time equivalency control; (vii) Stock price (including, but not limited to, growth measures and total shareholder return); (viii) Noninterest income compared to net interest income ratio; (ix) Expense targets; (x) Operating efficiency; (xi) EVA®; (xii) Credit quality measures; (xiii) Customer satisfaction measures; (xiv) Loan growth; (xv) Deposit growth; (xvi) Net interest margin; (xvii) Fee income; and (xviii) Operating expense. (b)For any Awards not intended to qualify as “performance-based compensation” under Section 162(m) of the Code, the Committee may establish Performance Goals based on the performance criteria listed in Section 4.5(a) or other performance criteria as it deems appropriate. (c)Any of the performance criteria listed in Section 4.5(a) may be applied solely with reference to the Bank and/or any Subsidiary or relatively between the Bank and/or any Subsidiary and one or more unrelated entities.In addition, different performance criteria may be applied to individual Participants or to groups of Participants and, as specified by the Committee, may be based on results achieved (i) separately by the Bank or any Subsidiary, (ii) any combination of the Bank and the Subsidiaries or (iii) any combination of business units or divisions of the Bank and the Subsidiaries. (d)With respect to each Performance Period, the Committee will establish the Performance Goals in writing no later than the earlier of (i) 90 days after the beginning of the Performance Period or (ii) expiration of 25 percent of the Performance Period. (e)Except as otherwise provided in the Plan or the Award Agreement, as of the end of each Performance Period, the Committee will certify in writing the extent to which a Participant has or has not met the Participant’s Performance Goal.To the extent permitted under Section 162(m) of the Code, if applicable, the Committee may disregard or offset the effect of any special charges or gains or cumulative effect of a change in accounting in determining the attainment of Performance Goals. (f)To the extent permitted under Section 162(m) of the Code, if applicable, the Committee shall make (i) appropriate adjustments to performance criteria to reflect the effect on any performance criteria of any stock dividend or stock split affecting Bank Stock, recapitalization, merger, consolidation, combination, spin-off, distribution of assets to Shareholders, exchange of shares or similar corporate change and (ii) similar adjustments to any portion of performance criteria that is not based on Bank Stock but which is affected by an event having an effect similar to those just described. ARTICLE V OPTIONS AND STOCK APPRECIATION RIGHTS 5.1Award of Options.The Committee may, from time to time, and on such terms and conditions as the Committee may prescribe, award (a) Incentive Stock Options, subject to Section 5.5, to any eligible Employee of the Bank or any parent or subsidiary corporation (as permitted under Sections 422 and 424 of the Code) and (b) Nonqualified Stock Options to any Employee or Advisor. 5.2Period of Option. (a)An Option granted under the Plan shall be exercisable only in accordance with the vesting schedule approved by the Committee. The Committee may in its discretion prescribe additional conditions, restrictions or terms on the vesting of an Option, including the full or partial attainment of Performance Goals pursuant to Section 4.5. After the Option vests, the Option may be exercised at any time during the term of the Option, in whole or in installments, as specified in the related Award Agreement.Subject to Article X and except as provided in Section 5.5, the duration of each Option shall not be more than ten years from the date of grant. (b)Except as provided in Article X, a Participant may not exercise an Option unless such Participant is then, and continually (except for sick leave, military service, or other approved leave of absence) after the grant of the Option has been, an Employee, Advisor, or Non-Employee Director. 5.3 Award Agreement. Each Option shall be evidenced by an Award Agreement. The Award Agreement shall specify whether the Option is intended to be an Incentive Stock Option or a Nonqualified Stock Option. 5.4 Option Price, Exercise and Payment. (a)Except as provided in Section 5.5, the Option Price of Bank Stock under each Option shall be determined by the Committee but shall be a price not less than 100 percent of the Fair Market Value of Bank Stock at the close of business on the date such Option is granted. (b)Subject to Section 12.2, the Committee may not (i) amend an Option to reduce its Option Price, (ii) cancel an Option and regrant an Option with a lower Option Price than the original Option Price of the cancelled Option, or (iii) take any other action (whether in the form of an amendment, cancellation or replacement grant) that has the effect of “repricing” an Option, as defined under applicable NASDAQ rules or the rules of the established stock exchange or quotation system on which the Bank Stockis then listed or traded. (c)Vested Options may be exercised from time to time by giving written notice to the Chief Financial Officer of the Bank or the Secretary of the Committee, or his or her designee, specifying the number of shares to be purchased. The notice of exercise shall be accompanied by payment in full of the Option Price in cash or the Option Price may be paid in whole or in part through the transfer to the Bank of shares of Bank Stock in accordance with procedures established by the Committee from time to time.In addition, full payment of the purchased shares may be effected through a broker-dealer sale and remittance procedure pursuant to which the Participant (i) shall provide irrevocable written instructions to a designated brokerage firm to effect the immediate sale of the purchased shares and remit to the Bank, out of the sale proceeds available on the settlement date, sufficient funds to cover the aggregate exercise price payable for the purchased shares plus all applicable federal, state and local income and employment taxes required to be withheld by the Bank by reason of such purchase and (ii) shall provide written directives to the Bank to deliver the certificates for the purchased sales directly to such brokerage firm in order to complete the sale transaction. (d)In the event such Option Price is paid, in whole or in part, with shares of Bank Stock, the portion of the Option Price so paid shall be equal to the value, as of the date of exercise of the Option, of such shares. The value of such shares shall be equal to the number of such shares multiplied by the Fair Market Value of such shares on the trading day coincident with the date of exercise of such Option (or the immediately preceding trading day if the date of exercise is not a trading day). The Bank shall not issue or transfer Bank Stock upon exercise of an Option until the Option Price is fully paid. 5.5 Limitations on Incentive Stock Options.Each provision of the Plan and each Award Agreement relating to an Incentive Stock Option shall be construed so that each Incentive Stock Option shall be an incentive stock option as defined in Section 422 of the Code, and any provisions of the Award Agreement thereof that cannot be so construed shall be disregarded.No Incentive Stock Option may be granted to any Employee who, at the time of such grant, owns stock possessing more than 10 percent of the total combined voting power of all classes of stock of the Bank or of its parent or subsidiary corporation (as determined under Sections 422 and 424 of the Code), unless (a) the Option Price for such Incentive Stock Option is at least 110 percent of the Fair Market Value of a share of Bank Stock on the date the Incentive Stock Option is granted and (b) such Incentive Stock Option may not be exercised more than five years after it is granted.Notwithstanding anything in the Plan to the contrary, to the extent required by the Code, the exercise of Incentive Stock Options granted under the Plan shall be subject to the $100,000 calendar year limit as set forth in Section 422 of the Code; provided that, to the extent any grant exceeds such $100,000 calendar year limit, the portion of such granted Option shall be deemed a Nonqualified Stock Option in accordance with Section 422 of the Code. 5.6 Rights and Privileges. A Participant shall have no rights as a Shareholder with respect to any shares of Bank Stock covered by an Option until the issuance of such shares to the Participant. 5.7 Award of SARs. (a)The Committee may, from time to time, and on such terms and conditions as the Committee may prescribe, award SARs to any Employee and/or Advisor. (b)A SAR shall represent the right to receive payment of an amount equal to (i) the amount by which the Fair Market Value of one share of Bank Stock on the trading day immediately preceding the date of exercise of the SAR exceeds the Exercise Price multiplied by (ii) the number of shares covered by the SAR.Payment of the amount to which a Participant is entitled upon the exercise of a SAR shall be made in cash, Bank Stock, or partly in cash and partly in Bank Stock at the discretion of the Committee.The shares shall be valued at their Fair Market Value on the date of exercise. (c)SARs awarded under the Plan shall be evidenced by an Award Agreement between the Bank and the Participant. (d)The Committee may prescribe conditions and limitations on the exercise of any SAR. SARs may be exercised only when the Fair Market Value of a share of Bank Stock exceeds the Exercise Price. (e)A SAR shall be exercisable only by written notice to the Chief Financial Officer of the Bank or the Secretary of the Committee, or his or her designee. (f)To the extent not previously exercised, all SARs shall automatically be exercised on the last trading day prior to their expiration, so long as the Fair Market Value of a share of Bank Stock exceeds the Exercise Price, unless prior to such day the holder instructs the Chief Financial Officer or Corporate Secretary otherwise in writing. (g)Subject to Article X, each SAR shall expire on a date determined by the Committee at the time of grant. ARTICLE VI RESTRICTED STOCK 6.1Award of Restricted Stock. The Committee may make a Restricted Stock Award to any Employee and/or Advisor, subject to this Article VI and to such other terms and conditions as the Committee may prescribe. 6.2Restriction Period. At the time of making a Restricted Stock Award, the Committee shall establish the Restriction Period applicable to such Award. The Committee may establish different Restriction Periods from time to time and each Restricted Stock Award may have a different Restriction Period, in the discretion of the Committee. Restriction Periods, when established for a Restricted Stock Award, shall not be changed except as permitted by Section 6.3. 6.3Other Terms and Conditions. Bank Stock, when awarded pursuant to a Restricted Stock Award, will be represented in a book entry account in the name of the Participant who receives the Restricted Stock Award. The Participant shall be entitled to receive dividends during the Restriction Period and shall have the right to vote such Restricted Stock and shall have all other Shareholderrights, with the exception that (i) unless otherwise provided by the Committee, if any dividends are paid in shares of Bank Stock, those shares will be subject to the same restrictions as the shares of Restricted Stock with respect to which they were issued, (ii) the Participant will not be entitled to delivery of any stock certificate evidencing the Bank Stock underlying the Restricted Stock Award during the Restriction Period, (iii) the Bank will retain custody of the Restricted Stock during the Restriction Period, and (iv) a breach of a restriction or a breach of the terms and conditions established by the Committee pursuant to the Restricted Stock Award will cause a forfeiture of the Restricted Stock Award. The Committee may, in addition, prescribe additional restrictions, terms, or conditions upon or to the Restricted Stock Award including the attainment of Performance Goals in accordance with Section 4.5. 6.4Restricted Stock Award Agreement. Each Restricted Stock Award shall be evidenced by an Award Agreement. 6.5Payment for Restricted Stock. Restricted Stock Awards may be made by the Committee under which the Participant shall not be required to make any payment for the Bank Stock or, in the alternative, under which the Participant, as a condition to the Restricted Stock Award, shall pay all (or any lesser amount than all) of the Fair Market Value of the Bank Stock, determined as of the date the Restricted Stock Award is made. If the latter, such purchase price shall be paid in cash as provided in the Award Agreement. ARTICLE VII AWARDS FOR NON-EMPLOYEE DIRECTORS 7.1Awards to Non-Employee Directors. The Board shall determine all Awards to Bank Directors. The Board or the Committee, as the case may be, retains the discretionary authority to make Awards to Non-Employee Directors and any type of Award (other than Incentive Stock Options) may be granted to Non-Employee Directors under this Plan. All such Awards shall be subject to the terms and conditions of the Plan and to such other terms and conditions consistent with the Plan as the Board or the Committee, as the case may be, deems appropriate. 7.2No Right to Continuance as a Director. None of the actions of the Bank in establishing the Plan, the actions taken by the Bank, the Board, or the Committee under the Plan, or the granting of any Award under the Plan shall be deemed (i) to create any obligation on the part of the Board or the board of directors of the applicable Subsidiary to nominate any Non-Employee Director for reelection or (ii) to be evidence of any agreement or understanding, express or implied, that the Non-Employee Director has a right to continue as a Non-Employee Director for any period of time or at any particular rate of compensation. ARTICLE VIII UNRESTRICTED BANK STOCK AWARDS FOR EMPLOYEES AND/OR ADVISORS 8.1The Committee may make awards of unrestricted Bank Stock to Employees and/or Consultants/Advisors on such terms and conditions as the Committee may prescribe. ARTICLE IX [Intentionally Omitted] ARTICLE X GENERAL TERMINATION PROVISIONS 10.1Termination. Subject to Article XI and unless otherwise specified in the applicable Award Agreement, the following provisions will govern the treatment of a Participant’s outstanding Awards following a Participant’s Termination. (a)Upon the Participant's Termination, any Awards that are not vested and/or exercisable on the date of such Termination will immediately terminate and be of no further force and effect. (b)If the Participant Terminates for any reason other than (i) death, (ii) Disability, or (iii) discharge for Cause, such Participant’s outstanding SARs or Options may be exercised at any time within three months after such Termination, to the extent of the number of shares covered by such Options or SARs which are exercisable at the date of such Termination; except that an Option or SAR shall not be exercisable on any date beyond the expiration date of such Option or SAR. (c)Upon a Termination for Cause, any Options or SARs held by the Participant (whether or not then exercisable) shall expire and any rights thereunder shall terminate immediately.Any non-vested Restricted Stock Awards of such Participant shall immediately be forfeited and any rights thereunder shall terminate. (d)Upon a Termination due to the Participant’s death, any SARs or Options that are then exercisable may be exercised by the Participant’s Personal Representative at any time before the earlier of (i) one year after the Participant’s death or (ii) the expiration date of the Award. (e)Upon a Termination due to the Participant’s Disability, any SARs or Options that are then exercisable may be exercised by the Participant at any time before the earlier of (i) one year after the date of such Termination or (ii) the expiration date of the Award; provided, however, that an Option which is intended to qualify as an Incentive Stock Option will only be treated as such to the extent it complies with the requirements of Section 422 of the Code. ARTICLE XI CHANGE IN CONTROL OF THE BANK 11.1Contrary Provisions.Notwithstanding anything contained in the Plan to the contrary, the provisions of this Article XI shall govern and supersede any inconsistent terms or provisions of the Plan. 11.2Definitions (a)Change in Control.For purposes of this Plan, Change in Control shall mean a change in the ownership or effective control of the Bank or in the ownership of a substantial portion of the assets of the Bank (within the meaning of Section 409A of the Code. (i)Change in Actual Control shall mean the acquisition by any one person, or more than one person acting as a group (as defined in Section 11.2(a)(iv), below) of ownership of stock of the Bank that, together with stock held by such person or group, constitutes more than 50 percent of the total fair market value or total voting power of the stock of the Bank.However, if any one person, or more than one person acting as a group, is considered to own more than 50 percent of the total fair market value or total voting power of the stock of the Bank, the acquisition of additional stock by the same person or persons is not considered to cause a Change in Actual Control of the Bank (or to cause a Change in Effective Control of the Bank (within the meaning of Section 11.2(a)(ii)). An increase in the percentage of stock owned by any one person, or persons acting as a group, as a result of a transaction in which the Bank acquires its stock in exchange for property will be treated as an acquisition of stock for purposes of this Section 11.2(a)(i). (ii)Change in Effective Control shall mean: (A)The acquisition by any one person, or more than one person acting as a group (as defined in Section 11.2(a)(iv), below), during any 12-month period of ownership of stock of the Bank possessing 35 percent or more of the total voting power of the stock of the Bank; or (B)The replacement of a majority of members of the Board during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Board prior to the date of the appointment or election in accordance with Treasury Regulation § 1.409A-1(g)(5)(vi)(A)(2). Notwithstanding the foregoing, if any one person, or more than one person acting as a group, is considered to effectively control the Bank (within the meaning of this Section 11.2(a)(ii)), the acquisition of additional control of the Bank by the same person or persons is not considered to cause a Change in Control. (iii)Change in the Ownership of the Bank’s Assets shall mean the acquisition by any one person, or more than one person acting as a group (as defined in Section 11.2(a)(iv), below), during any 12-month period of assets from the Bank that have a total gross fair market value equal to or more than 40 percent of the total gross fair market value of all of the assets of the Bank immediately prior to such acquisition or acquisitions. Notwithstanding the foregoing, there is no change in control event under this Section 11.2(a) when there is a transfer to an entity that is controlled by the Shareholders immediately after the transfer. (iv)Persons acting as a group. For purposes of this Section 11.2(a), persons will not be considered to be acting as a group solely because they purchase or own stock of the same corporation at the same time, or as a result of the same public offering. However, persons will be considered to be acting as a group if they are owners of a corporation that enters into a merger, consolidation, purchase or acquisition of stock, or similar business transaction with the corporation. If a person, including an entity, owns stock in both corporations that enter into a merger, consolidation, purchase or acquisition of stock, or similar transaction, such shareholder is considered to be acting as a group with other shareholders in a corporation only with respect to the ownership in that corporation prior to the transaction giving rise to the change and not with respect to the ownership interest in the other corporation. 11.3Effect of Change in Control on Certain Awards. (a)If the Bank is not the surviving corporation following a Change in Control, and the surviving corporation following such Change in Control or the acquiring corporation (such surviving corporation or acquiring corporation is hereinafter referred to as the “Acquiror”) does not assume the outstanding Options, SARs, Restricted Stock, or Restricted Performance Stock or does not substitute equivalent equity awards relating to the securities of such Acquiror or its affiliates for such Awards, then all such Awards shall become immediately and fully exercisable (or in the case of Restricted Stock, fully vested and all restrictions will immediately lapse). In the case of Restricted Performance Stock, the target payout opportunities under all outstanding Awards of Restricted Performance Stock shall be deemed to have been fully earned based on targeted performance being attained as of the effective date of the Change in Control.In addition, the Board or its designee may, in its sole discretion, provide for a cash payment to be made to each Participant for the outstanding Options, Restricted Stock, Restricted Performance Stock, or SARs upon the consummation of the Change in Control, determined on the basis of the fair market value that would be received in such Change in Control by the holders of the Bank’s securities relating to such Awards. Notwithstanding the foregoing, any Option intended to be an Incentive Stock Option under Section 422 of the Code shall be adjusted in a manner to preserve such status. (b)If the Bank is the surviving corporation following a Change in Control, or the Acquiror assumes the outstanding Options, SARs, Restricted Stock, or Restricted Performance Stock or substitutes equivalent equity awards relating to the securities of such Acquiror or its affiliates for such Awards, then all such Awards or such substitutes therefor shall remain outstanding and be governed by their respective terms and the provisions of the Plan. (c)If (i) a Participant Terminates without Cause within twenty-four (24) months following a Change in Control, and (ii) the Bank is the surviving corporation following such Change in Control, or the Acquiror assumes the outstanding Options, SARs, Restricted Stock, or Restricted Performance Stock or substitutes equivalent equity awards relating to the securities of such Acquiror or its affiliates for such Awards, then all outstanding Options, SARs, Restricted Stock, or Restricted Performance Stock shall become immediately and fully exercisable (or in the case of Restricted Stock, fully vested and all restrictions will immediately lapse). In the case of Restricted Performance Stock, the target payout opportunities under all outstanding Awards of Restricted Performance Stock shall be deemed to have been fully earned based on targeted performance being attained. (d)If (i) the employment of a Participant with the Bank and its Subsidiaries is terminated for Cause within twenty-four (24) months following a Change in Control and (ii) the Bank is the surviving corporation following such Change in Control, or the Acquiror assumes the outstanding Options, SARs, Restricted Stock, or Restricted Performance Stock or substitutes equivalent equity awards relating to the securities of such Acquiror or its affiliates for such Awards, then any Options or SARs of such Participant shall expire, and any non-vested Restricted Stock or Restricted Performance Stock shall be forfeited, and any rights under such Awards shall terminate immediately. (e)Outstanding Options or SARs which vest in accordance with Section 11.3, may be exercised by the Participant in accordance with Article X; provided, however, that a Participant whose Options or SARs become exercisable in accordance with Section 11.3(c) may exercise such Options or SARs at any time within one year after such Termination, except that an Option or SAR shall not be exercisable on any date beyond the expiration date of such Option or SAR.In the event of a Participant’s death after such Termination, such Options or SARs may be exercised by the Participant’s Personal Representative at any time before the earlier of (i) one year after the Participant’s death or (ii) the expiration date of the Award; provided, however, that, an Option which is intended to qualify as an Incentive Stock Option will only be treated as such to the extent it complies with the requirements of Section 422 of the Code. 11.4 Amendment or Termination.This Article XI shall not be amended or terminated at any time if any such amendment or termination would adversely affect the rights of any Participant under the Plan. ARTICLE XII MISCELLANEOUS PROVISIONS 12.1Adjustments Upon Changes in Stock. In case of any reorganization, recapitalization, reclassification, stock split, stock dividend, distribution, combination of shares, merger, consolidation, rights offering, or any other changes in the corporate structure or shares of the Bank, appropriate adjustments may be made by the Committee or the Board, as the case may be, (or if the Bank is not the surviving corporation in any such transaction, the board of directors of the surviving corporation) in the aggregate number and kind of shares subject to the Plan, and the number and kind of shares and the Option Price per share subject to outstanding Options or which may be issued under outstanding Restricted Stock Awards or pursuant to unrestricted Bank Stock Awards. Appropriate adjustments may also be made by the Committee or the Board, as the case may be, in the terms of any Awards under the Plan, subject to Article XI, to reflect such changes and to modify any other terms of outstanding Awards on an equitable basis. Any such adjustments made by the Committee or the Board pursuant to this Section 12.1 shall be conclusive and binding for all purposes under the Plan. 12.2Amendment, Suspension, and Termination of Plan. (a)The Board may suspend or terminate the Plan or any portion thereof at any time, and may amend the Plan from time to time in such respects as the Board may deem advisable in order that any Awards thereunder shall conform to any change in applicable laws or regulations or in any other respect the Board may deem to be in the best interests of the Bank; provided, however, that no such amendment shall, withoutapproval, (i) except as provided in Section 12.1, increase the number of shares of Bank Stock which may be issued under the Plan, (ii) expand the types of awards available to Participants under the Plan, (iii) materially expand the class of employees and/or Advisors eligible to participate in the Plan, (iv) materially change the method of determining the Option Price of Options; (v) delete or limit the provision in Section 5.4 prohibiting the repricing of Options; (vi) extend the termination date of the Plan or (vii) be made to the extent that Shareholder approval is required to satisfy applicable law, regulation or any securities stock exchange, market or other quotation system on or through which the Bank Stock is listed or traded. No such amendment, suspension, or termination shall materially adversely alter or impair any outstanding Options, SARs or shares of Restricted Stock without the consent of the Participant affected thereby. (b)The Committee may amend or modify any outstanding Options, SARs, or Restricted Stock Awards in any manner to the extent that the Committee would have had the authority under the Plan initially to award such Options, SARs, or Restricted Stock Awards, as so modified or amended, including without limitation, to change the date or dates as of which such Options or SARs may be exercised, or to remove the restrictions on shares of Restricted Stock. (c)Notwithstanding the foregoing, the Plan and any Award Agreements may be amended without any additional consideration to affected Participants to the extent necessary to comply with, or avoid penalties under, Section 409A of the Code, even if those amendments reduce, restrict or eliminate rights granted prior to such amendments. 12.3Nonuniform Determinations. The Committee’s (or, if applicable, the Board’s) determinations under the Plan, including without limitation, (a) the determination of the Employees, Advisors and Non-Employee Directors to receive Awards, (b) the form, amount, and timing of any Awards, (c) the terms and provisions of any Awards and (d) the Award Agreements evidencing the same, need not be uniform and may be made by it selectively among Employees, Advisors and/or Non-Employee Directors who receive, or who are eligible to receive, Awards under the Plan, whether or not such Employees, Consultants/Advisors and/or Non-Employee Directors are similarly situated. 12.4 General Restriction. Each Award under the Plan shall be subject to the condition that, if at any time the Committee shall determine that (a) the listing, registration, or qualification of the shares of Bank Stock subject or related thereto upon NASDAQ or any other established stock exchange, market or quotation system or under any state or federal law, (b) the consent or approval of any government or regulatory body, or (c) an agreement by the Participant with respect thereto, is necessary or desirable, then such Award shall not become exercisable in whole or in part unless such listing, registration, qualification, consent, approval, or agreement shall have been effected or obtained free of any conditions not acceptable to the Committee. 12.5No Right To Employment. None of the actions of the Bank in establishing the Plan, the actions taken by the Bank, the Board or the Committee under the Plan, or the granting of any Award under the Plan shall be deemed (a) to create any obligation on the part of the Bank or any Subsidiary to retain any person in the employ of, or continue the provision of services to, the Bank or any Subsidiary, or (b) to be evidence of any agreement or understanding, express or implied, that the person has a right to continue as an employee, consultant, or advisor for any period of time or at any particular rate of compensation. 12.6Governing Law. The provisions of the Plan shall take precedence over any conflicting provision contained in an Award Agreement. All matters relating to the Plan or to Awards granted hereunder shall be governed by and construed in accordance with the laws of the State of California without regard to the principles of conflict of laws. 12.7Trust Arrangement. All benefits under the Plan represent an unsecured promise to pay by the Bank. The Plan shall be unfunded and the benefits hereunder shall be paid only from the general assets of the Bank resulting in the Participants having no greater rights than the Bank's general creditors; provided, however, nothing herein shall prevent or prohibit the Bank from establishing a trust or other arrangement for the purpose of providing for the payment of the benefits payable under the Plan. 12.8Indemnification of Board and Committee. Indemnification of the members of the Board and/or the members of the Committee shall be in accordance with the charter documents of the Bank, as amended by the Shareholders from time to time, and any agreements issued consistent therewith. 12.9No Impact on Benefits.Awards are not compensation for purposes of calculating a Participant’s rights under any employee benefit plan that does not specifically require the inclusion of Awards in calculating benefits. 12.10Beneficiary Designation.Each Participant may name a beneficiary or beneficiaries to receive or exercise any vested Award that is unpaid or unexercised at the Participant’s death.Unless otherwise provided in the beneficiary designation, each designation will revoke all prior designations made by the same Participant, must be made on a form prescribed by the Committee and will be effective only when filed in writing with the Committee.If a Participant has not made an effective beneficiary designation, the deceased Participant’s beneficiary will be the Participant’s surviving spouse or, if none, the deceased Participant’s estate.The identity of a Participant’s designated beneficiary will be based only on the information included in the latest beneficiary designation form completed by the Participant and will not be inferred from any other evidence. 12.11Tax Withholding.The Bank shall have the power and the right to deduct or withhold, or require a Participant to remit to the Bank, the minimum statutory amount to satisfy federal, state and local taxes required by law or regulation to be withheld with respect to any taxable event arising as a result of the Plan.With respect to withholding required upon any taxable event arising as a result of an Award granted hereunder, a Participant may elect, subject to the approval of the Committee, to satisfy the withholding requirement, in whole or in part, by having the Bank withhold shares of Bank Stock having a Fair Market Value on the date the tax is to be determined equal to the minimum statutory total tax that could be imposed on the transaction.All such elections shall be irrevocable, made in writing and signed by the Participant, and shall be subject to any restrictions or limitations that the Committee, in its sole discretion, deems appropriate.
